Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/22/22.  Claims 1,3-4,9-10,12-14,16-17,19-20 are amended and claim 21 is added.  Claim 5 is cancelled.  Claims 1-4,6-20 are pending.
The previous 112 second paragraph rejection and objection are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-4,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijowski ( 2008/0050484) in view of Pfeifer ( EP 1992232) , Gaonkar ( 2004/0253347) and Haynes ( 2007/0116810).
For claim 1, Kijowski discloses a layered product comprising a first layer having a water activity of .80-.99, a second layer having a water activity of no more than .5, preferably no more than .35 and a moisture barrier layer to separate the high water activity layer from the low water activity layer.  The moisture barrier layer includes a fat-based moisture barrier layer.  For claim 2, the first layer comprises gelled substances including of no more than 70% other ingredients such as thickeners, flavors, color etc.. For claim 3, the gelled substances include soft cheese such as cottage cheese, cream cheese, condensed milk etc.  For claim 4, the layer includes fruit purees, sugar,  etc.. ( see paragraphs 0014,0016,0017,0021,0022)
Kijowski does not disclose the barrier comprising high melting fat and fiber in the amount as in claim 1,  the fat as in claim 18, the content as in claim 18 and the days as in claim 19.
Pfeifer discloses an edible composition to be used as moisture barrier and moisture resistant structure.  Pfeifer teaches the fatty component used includes cocoa butter and milk fat in the form of butter of anhydrous milk fat. ( see paragraph 0050)
Gaonkar discloses a moisture barrier layer for layered food product.  The barrier layer comprises high melting lipid. ( see paragraph 0052)
Haynes discloses an edible moisture barrier comprising carbohydrate, fat and highly crystalline fiber from sources such as wheat, oat etc.  Haynes teaches that the fiber extends and intertwines throughout the moisture barrier, providing a strengthening network to enhance handling and prevent cracking during baking and storage.  The fiber can be used in the range of .1-30%.  ( see paragraph 0008 and 0024)
Kijowski discloses the barrier layer can be pure fat layers or heterogeneous barrier.  Kijowski discloses heterogeneous barrier compound are fat based compounds characterized by the presence of at least 20% solid non fat soluble ingredient.  Thus, Kijowski teach the barrier can have varying fat content ranging from 100-80% fat if heterogeneous barrier is formed with 20% solid.  Kijowki discloses non-fat soluble ingredients include water insoluble fiber.  It would have been obvious to one skilled in the art to add fiber and follow the guideline of Haynes on the amount to enhance the strength of the barrier layer.  It would have been within the skill of one in the art to determine the amount within the range taught in Haynes depending on the fiber content, the strengthening effect, the flavor and taste desired.  It would have been obvious to one ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in prior art reference, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in the disclosed set of percentages ranges is the optimum combination of percentages", In re Peterson, 65 USPQ2d 1379 (CAFC 2003).  It would have been obvious to use high melting fat because such fat are effective for used as barrier as taught in Pfeifer and Gaonkar.  Kijowski discloses barrier layer and Kijowski in view of Pfeifer and Gaonkar discloses barrier containing high melting fat.  Thus, it is obvious the product will have the moisture mitigation for the number of days as claimed.
Claims 6-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijowski in view of Gaonkar , Pfeifer and Haynes as applied to claims 1-4, 17-19 above, and further in view of Martyn ( GB 2503238).
Kijowski does not disclose a second layer having the characteristics as in claims 6-16, 20 and the amount as in claim 21.
For claims 6 and 20, Martyn discloses edible material having a water activity not exceeding .8 formed by admixture of a binding material and particles of baked farinaceous material.  The baked farinaceous material provide 40-90% of the edible material.  For claim 7, Martyn discloses edible material comprising hydrophilic granulated particulates, a compound coating and a fat source.  The binding material is the same as the claimed compound coating.  The edible material may comprise chocolate, cheese, frosting etc.. which is a fat source.  For claim 8, Martyn discloses the edible material comprises 40-90% particulates, 5-45% binding material.  For claim 9, the inclusion of chocolate would include the cocoa butter.  For claim 10, the particulates include cake crumbs.  For claim 11, the binder comprises edible oil and hydrophilic powder.  For claim 13, the edible oils includes palm kernel oil, coconut oil, , cocoa butter etc.. For claim 14, the binder comprises sweeteners including sucrose, invert sugar syrup, etc.. For claim 16, the binder may comprise bulk sweetener in amount of at least 5% .  The binder may comprise humectant, hydrocolloid, flavoring, chocolate etc.. ( see abstract, pages 3-10)
Martyn does not disclose the amount of fat source as in claim 8, the ingredients as in claim 12, the amounts of oil as in claim 15.
It would have been obvious to one skilled in the art to use the material as disclosed in Martyn as the second layer as an obvious matter of preference to obtain different taste, flavor and texture.   Martyn does not disclose the amounts of the additional components such as chocolate, cheese etc.. However, it would have been obvious to determine the amounts depending on the flavor and taste wanted.  It would have been obvious to add additional ingredients such as whey and lecithin to enhance the nutritional and function aspect as whey is a protein and lecithin is a known emulsifier.  Martyn discloses many  additional ingredients can be added.  It would have been obvious to one skilled in the art to determine the amount of oil depending on the fat content wanted.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  Martyn discloses the material has an water active of not greater than .8 which means the water activity can be at any level less than .8.  Furthermore, the water content can vary over a wide range of 4-30%.  It would have been within the skill of one in the art to follow the teaching of water activity for the second layer as disclosed in Kijowski. With respect to the amounts in claim 21, it would have been within the skill of one in the art to form the first layer having any varying amounts of gelled substances, thickening and flavoring depending on the taste, flavor, consistency, texture etc.. wanted.  Such amounts can readily be determined through routine experimentation.
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. 
In the response, applicant argues none of the references disclose the claimed amount of fat and fiber. This argument is not persuasive.  Kijowski discloses the barrier layer can be pure fat layers or heterogeneous barrier.  Kijowski discloses heterogeneous barrier compound are fat based compounds characterized by the presence of at least 20% solid non fat soluble ingredient.  Thus, Kijowski teach the barrier can have varying fat content ranging from 100-80% fat if heterogeneous barrier is formed with 20% solid.  Kijowki discloses non-fat soluble ingredients include water insoluble fiber.  A new reference is added to show the obviousness of the claimed amount.  Haynes shows fiber can be included in moisture barrier in the range of .1-30%.  It would have been obvious to one skilled in the art to add fiber and follow the guideline of Haynes on the amount to enhance the strength of the barrier layer.  It would have been within the skill of one in the art to determine the amount within the range taught in Haynes depending on the fiber content, the strengthening effect, the flavor and taste desired.  It would have been obvious to one ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in prior art reference, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in the disclosed set of percentages ranges is the optimum combination of percentages", In re Peterson, 65 USPQ2d 1379 (CAFC 2003).  The Pfeiffer, Gaonkar and Martyn are not relied upon for teaching of the amounts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793